Case 5:21-cv-00011-LGW-BWC Document5 Filed 03/25/21 Page 1 of1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

United States District Court

Southern District of Georgia

 

TRACII RUFUS-AIKEN; and
CRYSTAL RUFUS-ROBINSON,

Plaintiffs, JUDGMENT IN A CIVIL CASE

N CASE NUMBER: CV 521-011
STATE OF GEORGIA, et al.,

Defendants.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

7] Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered,

IT IS ORDERED AND ADJUDGED

that pursuant to the Order dated March 23, 2021, the Magistrate Judge's Report and
Recommendation is ADOPTED as the Order of the Court; therefore, Plaintiffs’ Complaint is
DISMISSED without prejudice for failure to follow the Court's directive. Additionally, Plaintiffs

are DENIED in forma pauperis status on appeal. This case stands CLOSED.

Approved by:
HON. LISA GODBEY WOOD, JUDGE \

 

John E. Triplett, Acting Clerk
Clerk

(By) Ge Clerk ; 5

 

GAS Rey 10/2020

 
